           Case 18-03249 Document 51 Filed in TXSB on 07/27/21 Page 1 of 3




                     IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

 In re:                                          §             Chapter 11
                                                 §
 Grizzly Operating, LLC, et al.,                 §             Case No. 17-30560
                                                 §
       Reorganized Debtors.                      §             Jointly Administered
                                                 §
                                                 §
 Grizzly Operating, LLC f/k/a                    §
 Vanguard Operating, LLC,                        §
      Plaintiff,                                 §
                                                 §
 vs.                                             §
                                                 §
 Sublette Co. Treasurer, Wyoming                 §             Adv. No. 18-03244
 Natrona Co. Treasurer, Wyoming                  §             Adv. No. 18-03245
 Johnson Co. Treasurer, Wyoming                  §             Adv. No. 18-03247
 Carbon Co. Treasurer, Wyoming                   §             Adv. No. 18-03248
 Park Co. Treasurer, Wyoming                     §             Adv. No. 18-03249
 Sweetwater Co. Treasurer, Wyoming               §             Adv. No. 18-03250
 Board of Commissioners of Campbell Co.,         §             Adv. No. 18-03246
 Wyoming                                         §
         Defendants.                             §


       MEDIATORS STATEMENT REGARDING MEDIATION BETWEEN GRIZZLY
                 OPERATING, LLC AND WYOMING COUNTIES

          On Thursday July 22, 2021, Grizzly Operating, LLC, the Board of Commissioners of

Campbell County, Wyoming, Carbon County Treasurer, Wyoming, Johnson County Treasurer,

Wyoming, Natrona County Treasurer, Wyoming, Park County Treasurer, Wyoming, Sublette

County Treasurer, Wyoming, and Sweetwater County Treasurer, Wyoming (the “Counties”)

(collectively with Grizzly Operating, LLC, the “Parties”) mediated their disputes pending in the

bankruptcy proceedings of Vanguard Natural Resources, LLC and its affiliates (Bankr. S.D. Tex.

17-30560) and Vanguard Natural Resources, Inc. and its affiliates (Bankr. S.D. Tex. 19-30786)

before me, retired United States Bankruptcy Judge Kevin Gross.



                                                                                          P AGE 1
        Case 18-03249 Document 51 Filed in TXSB on 07/27/21 Page 2 of 3



       The Parties negotiated in good faith and have reached a settlement in principle. The

Parties are documenting their settlement agreement, which will then be subject to a ratification

vote by each of the Counties’ Board of Commissioners and execution by the Parties.



Dated: July 27, 2021
                                                 Respectfully Submitted,

                                                 /s/ Kevin Gross                            .
                                                 Kevin Gross
                                                 Richards Layton & Finger, P.A.
                                                 One Rodney Square
                                                 920 North King Street
                                                 Wilmington, Delaware 19801
                                                 Telephone: (302) 651-7700
                                                 Facsimile: (302) 651-7701
                                                 E-mail: gross@rlf.com




                                                                                            P AGE 2
       Case 18-03249 Document 51 Filed in TXSB on 07/27/21 Page 3 of 3




FORM OF STATEMENT AGREED TO BY:

/s/ James T. Grogan                         /s/ Keith M. Aurzada

PAUL HASTINGS LLP                           REED SMITH LLP
James T. Grogan III                         Keith M. Aurzada
(TX Bar No. 24027354)                       (TX Bar No. 24009980)
Avram E. Luft                               Michael P. Cooley
(Admitted Pro Hac Vice)                     (TX Bar No. 24034388)
Broocks ‘Mack’ Wilson                       Brian C. Mitchell
(TX Bar No. 24102655)                       (TX Bar No. 24046452)
600 Travis Street, Fifty-Eighth Floor       2850 N. Harwood Street, Suite 1500
Houston, Texas 77002                        Dallas, Texas 75201
Telephone: (713) 860-7300                   Telephone: (469) 680-4200
Facsimile: (713) 353-3100                   Facsimile: (469) 680-4299
Email: jamesgrogan@paulhastings.com         Email: kaurzada@reedsmith.com
       aviluft@paulhastings.com                     mpcooley@reedsmith.com
       mackwilson@paulhastings.com                  bmitchell@reedsmith.com


Counsel to Plaintiff Grizzly Operating      Counsel for Defendants Campbell
LLC, f/k/a Vanguard Operating LLC           County Board of Commissioners,
                                            Carbon County Treasurer, Johnson
                                            County Treasurer, Natrona County
                                            Treasurer, Park County Treasurer,
                                            Sublette County Treasurer, and
                                            Sweetwater County Treasurer




                                                                           P AGE 3
